15‐958‐cr (L) 
United States v. Lyle & Van Praagh 
                                                                            
                                            UNITED STATES COURT OF APPEALS 
                                                FOR THE SECOND CIRCUIT 

                                                                                                 

                                                           August Term 2016 

                   (Argued:               January 12, 2017                          Decided:         May 9, 2017) 

                                     Docket Nos. 15‐958‐cr(L), 15‐1175‐cr(CON) 
                                                                                                 

                                                   UNITED STATES OF AMERICA, 
                                                                            
                                                                                Appellee, 
                                                                                 
                                                                          v. 

    JAMES LYLE, AKA SEALED DEFENDANT 3, MICHAEL VAN PRAAGH, AKA SEALED 
                                DEFENDANT 1,  
 
                                                                                Defendants‐Appellants, 
                                                                            
                                 ANTHONY TARANTINO, AKA SEALED DEFENDANT 2,  
 
                                                                                Defendant.* 
                                                                                              
                                                                            
                             ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                                 FOR THE SOUTHERN DISTRICT OF NEW YORK 

                                                                                                 
                                                




                                                                       
             The Clerk of Court is respectfully directed to amend the official caption to 
             *

conform to the above. 
                                                                                         

Before: 
                       RAGGI, CHIN, AND LOHIER, Circuit Judges. 
                                                           
                                                      
             Consolidated appeals from judgments of the United States District 

Court for the Southern District of New York (Crotty, J.) entered after defendants‐

appellants James Lyle and Michael Van Praagh were convicted at trial of charges 

relating to drug trafficking.  Lyle challenges the admission of (1) physical 

evidence obtained pursuant to warrantless searches and (2) his post‐arrest and 

proffer statements.  Van Praagh challenges (1) the sufficiency of the evidence of 

conspiracy, (2) the admission of Lyleʹs post‐arrest and proffer statements in their 

joint trial, and (3) the reasonableness of his sentence.   

             AFFIRMED.                        
              
                                                                   
 
 
                                     MICHAEL FERRARA, Assistant United States 
                                         Attorney (Brendan F. Quigley, Assistant 
                                         United States Attorney, on the brief), for Joon 
                                         H. Kim, Acting United States Attorney for 
                                         the Southern District of New York, New 
                                         York, New York, for Appellee. 
                                      
                                     DANIEL S. NOOTER (Thomas H. Nooter, on the 
                                         brief), Freeman Nooter & Ginsberg, New 
                                         York, New York, for Defendant‐Appellant 
                                         James Lyle. 
                                                     2 
              
                                                                                         

                                      
                                     MARSHA R. TAUBENHAUS, Law Offices of 
                                         Marsha R. Taubenhaus, New York, New 
                                         York, for Defendant‐Appellant Michael Van 
                                         Praagh. 
                                                              
                              
CHIN, Circuit Judge: 

                  Defendants‐appellants James Lyle and Michael Van Praagh appeal 

from judgments of the United States District Court for the Southern District of 

New York (Crotty, J.) convicting them on charges relating to the distribution of 

methamphetamine.  Lyle challenges the admission at trial of evidence seized 

during a December 11, 2013 inventory search of a rental car and a January 9, 2014 

search of his hotel room.  He also challenges the admission at trial of certain post‐

arrest and proffer statements.  Van Praagh challenges the sufficiency of the 

evidence of his participation in a methamphetamine distribution conspiracy, the 

admission of Lyleʹs post‐arrest and proffer statements in their joint trial, and the 

reasonableness of his sentence.  Because we conclude that the evidence at trial 

was sufficient to support all convictions, the challenged searches and seizures 

did not violate the Fourth Amendment, the admission of Lyleʹs statements did 

not violate the Fifth Amendment, and Van Praaghʹs sentence was reasonable, we 

affirm the judgments of the district court. 

                                               3 
                   
                                                                                     

                                  BACKGROUND 

I.    The Facts 

             Because Van Praagh and Lyle appeal convictions following a jury 

trial, we view the evidence in ʺthe light most favorable to the government, 

crediting any inferences that the jury might have drawn in its favor.ʺ  United 

States v. Rosemond, 841 F.3d 95, 99‐100 (2d Cir. 2016) (quoting United States v. 

Dhinsa, 243 F.3d 635, 643 (2d Cir. 2001)).   

      A.     Overview 

             Throughout 2013, Van Praagh regularly sold pound quantities of 

methamphetamine.  These deals generally occurred once a week and often took 

place in Manhattan hotels.  Van Praagh also sold smaller quantities of 

methamphetamine out of his apartment in Queens and through in‐person 

deliveries to his customers.  Brandon Hodges, an Arizona‐based 

methamphetamine supplier, sent Van Praagh methamphetamine on three or four 

occasions during this time, with the largest shipment containing four ounces of 

methamphetamine.  Van Praagh regularly sold methamphetamine to Lyle, who 

was also a methamphetamine dealer in the New York area.  Lyle regularly sold 

methamphetamine to Anthony Tarantino.  Tarantino initially purchased 



                                           4 
              
                                                                                 

methamphetamine for personal use, but eventually starting selling small 

quantities of methamphetamine to his own clients.  Both Hodges and Tarantino 

cooperated with the government and testified at trial.   

            In January 2013, Lyle introduced Tarantino to Van Praagh.  

Tarantino accompanied Lyle to Van Praaghʹs apartment so that Lyle could 

restock his methamphetamine supply.  While at Van Praaghʹs apartment, 

Tarantino saw Lyle purchase methamphetamine from Van Praagh, which Lyle 

later sold to Tarantino.  In April 2013, Lyle took Tarantino to Van Praaghʹs 

apartment a second time, where Tarantino again observed Lyle ʺre‐up,ʺ i.e., 

purchase methamphetamine, from Van Praagh.  After this second visit, 

Tarantino and Van Praagh became romantically involved, and eventually 

Tarantino moved in with Van Praagh and began helping him sell 

methamphetamine.   

      B.    The Seizure of Methamphetamine from Van Praaghʹs Hotel Room  

            On May 29, 2013, Van Praagh and Tarantino checked into the Out 

Hotel in midtown Manhattan.  That night, they sold pound quantities of 

methamphetamine to several customers, including Lyle.  The next day, they 

checked out of the hotel but accidentally left approximately a pound of 



                                         5 
             
                                                                                      

methamphetamine and $20,000 cash in the hotel room safe.  Hotel staff found the 

drugs and money and called the New York City Police Department (ʺNYPDʺ), 

and officers arrived to seize the drugs and cash.  After Van Praagh realized his 

mistake later that day, he returned to the hotel, where he was arrested by the 

NYPD.  During the arrest, the officers seized a cellular phone and over $1,000 

cash from Van Praaghʹs pocket.  The officers also searched Van Praaghʹs Vespa 

scooter parked outside the hotel, where they found part of and packaging for a 

digital scale.   

               Soon thereafter, Tarantino brought Lyle money to give to Van 

Praaghʹs father to bail Van Praagh out of jail.  The day after Van Praagh got out 

of jail, he and Tarantino flew to Arizona to ensure that Van Praaghʹs 

methamphetamine suppliers would continue to sell to him.  Van Praagh and 

Tarantino returned to New York and continued their sale of methamphetamine.   

       C.      Lyleʹs Arrests 

               On December 11, 2013, NYPD officers observed Lyle park and exit a 

car in midtown Manhattan.  The officers noticed a knife clipped to Lyleʹs pants, 

which they later determined to be an illegal gravity knife.  The officers 

approached Lyle as he was closing the trunk of the car.  Lyle told the officers that 



                                          6 
                
                                                                                        

he was legally permitted to carry a gravity knife because he was a member of the 

stagehands union and used the knife to perform his job.  Lyle initially said he 

had not driven the car but when the officers informed him that they had seen 

him driving it, Lyle admitted as much.  When asked for identification, Lyle 

produced a New York State ID with the expiration date scratched off.  The 

officers confirmed that Lyleʹs driverʹs license was suspended.  The officers also 

determined that the vehicle Lyle was driving was a rental car and that Lyle was 

not an authorized driver under the rental agreement.  Lyle claimed that his 

girlfriend had rented the car and had given him permission to drive it.  The 

officers arrested Lyle for driving with a suspended license and for possessing an 

illegal knife. 

              Before heading to the station for processing, Lyle asked if the car 

could be left at the location and stated that his girlfriend would pick it up.  The 

officers denied the request and impounded the vehicle.  At the police precinct, an 

inventory search was conducted.  Over one pound of methamphetamine and 

approximately $39,000 cash were found in the trunk of the car.   

              The following day ‐‐ December 12, 2013 ‐‐ Lyle was brought to the 

District Attorneyʹs Office where he made certain statements in custody after 



                                          7 
               
                                                                                             

being read his Miranda rights.  When asked about the methamphetamine that 

was in the trunk of the rental car, Lyle stated that ʺan individual . . . had 

contacted him and asked him to hold something for him.ʺ  Tr. 435.1  He stated 

that upon meeting with that individual and another individual, he stayed in the 

car and did not see what was placed in the trunk but presumed it to be drugs 

because the individual that he was meeting with was known to distribute large 

quantities of methamphetamine in the New York area.  When asked about his 

relationship with these two individuals, Lyle stated that he was friends with 

them, and had eventually begun working with one of them in delivering 

methamphetamine to the individualʹs customers.   

             Lyle stated that the person in charge had a source of supply in 

Arizona named either Brendan or Brandon.  Lyle also ʺprovided a few namesʺ of 

other people in the New York area who distributed large quantities of 

methamphetamine.  Tr. 436.   

             On January 9, 2014, police in East Windsor, New Jersey responded 

to an anonymous call that people were using methamphetamine in a hotel room.  

When they got to the hotel room, Lyle opened the door and invited the officers 
                                                           
             1 Lyle identified this individual as Van Praagh, but at trial, ʺindividualʺ 
was substituted for Van Praaghʹs name pursuant to Bruton v. United States, 391 U.S. 123 
(1968). 
                                                              8 
              
                                                                                       

inside.  The officers heard the toilet flush and saw Lyleʹs girlfriend come out of 

the bathroom.  The officers observed a torch lighter on the bathroom shelf, a 

small clear bag next to the trash can, and a partial clear straw wrapper containing 

white residue on the bathroom floor.  Additionally, they observed a towel under 

the bathroom doorway.  In the bedroom, the officers noticed that a clear bag had 

been affixed to the smoke detector with rubber bands.   

             Officers then performed a consent search of the room, and found 

approximately fourteen grams of methamphetamine, $3,270 cash, a digital scale, 

and numerous plastic baggies.  Lyle and his girlfriend were both arrested.   

II.   The Proceedings Below 

      A.     The Indictment and Van Praaghʹs Arrest   

             Van Praagh, Lyle, and Tarantino were indicted on March 20, 2014.  

On March 31, 2014, Drug Enforcement Administration (ʺDEAʺ) agents arrested 

Van Praagh at his apartment.  After receiving consent to search the apartment, 

agents found tools used to sell drugs, including a heat‐sealer, packaging 

materials, and multiple scales, and a note from Hodges asking Van Praagh to 

have Lyle call him.   




                                          9 
              
                                                                                             

              On April 6, 2013 Van Praagh called his father from jail and told him, 

in a recorded call, ʺthey got nothing . . . .  I sterilized the house like I told you.ʺ  

Supp. App. 104.  He also told him, ʺ[t]hey got Anthony [Tarantino], but Iʹm 

expecting that heʹll be disappearing any day now . . . .  I believe that he had been 

talking.ʺ  Supp. App. 105. 

       B.     Lyleʹs Proffer Session 

              On April 7, 2014, Lyle participated in a proffer session with the 

government in hope of reaching a cooperation agreement.  A proffer agreement 

was executed, stipulating that the government would not use any of Lyleʹs 

statements made during the proffer sessions against him, except ʺto rebut any 

evidence or arguments offered by or on behalf of [Lyle].ʺ  Lyle App. 36. 

              During the proffer session, Lyle admitted that (1) around 2011 or 

2012, he sometimes stayed with Van Praagh while working on projects in New 

York City; (2) he observed Van Praagh smoking and using methamphetamine; 

(3) he occasionally delivered packages to Van Praaghʹs clients; (4) he 

accompanied Van Praagh to deliver methamphetamine thirty to fifty times; 

(5) Van Praagh told Lyle his supplier was in Arizona; and (6) on one occasion, 




                                            10 
               
                                                                                      

Lyle accompanied Van Praagh to pick up methamphetamine from a library in 

New York City.  

      C.     The Superseding Indictment and Pretrial Motions 

             A superseding indictment was filed September 30, 2014, charging 

(1) Van Praagh and Lyle with conspiring to distribute 500 grams or more of 

methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A), from 

December 2012 to January 2014; (2) Van Praagh with distributing and possessing 

with intent to distribute 50 grams or more of methamphetamine, in violation of 

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B), on or about May 30, 2013; and (3) Lyle 

with distributing and possessing with intent to distribute 50 grams or more of 

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B), on or 

about December 11, 2013.   

             Before trial, Lyle moved to suppress the physical evidence recovered 

from the search of the automobile, as well as his subsequent post‐arrest 

statements.  In an affidavit filed in support of the motion, Lyle admitted that 

(1) just prior to his arrest, he had been driving the car that had been rented by his 

girlfriend with her permission; (2) he possessed a gravity knife that day; (3) he 




                                         11 
              
                                                                                         

initially told the police officers he had not been driving the car but later admitted 

to driving the car; and (4) his license was suspended at the time.   

             On September 11, 2014, the district court held an evidentiary hearing 

on the voluntariness of Lyleʹs post‐arrest statements and, on October 1, 2014, the 

court denied Lyleʹs motion to suppress.  The court found there was probable 

cause for Lyleʹs arrest, based on his possession of a gravity knife.  The court then 

concluded that the search of the rental car was justified on two independent 

bases.  First, Lyle had no reasonable expectation of privacy in the rental car 

because he was not an authorized driver under the rental agreement.  Second, 

the search of the rental car was a valid inventory search.  The court also found 

that Lyleʹs post‐arrest statements were made voluntarily and pursuant to a valid 

Miranda waiver.   

      D.     The Trial 

             Lyle and Van Praaghʹs trial began on October 14, 2014, and ended on 

October 20, 2014.  The government called nineteen witnesses, and introduced 

physical evidence consisting of drugs and drug processing materials, text 

messages between the defendants, testimony regarding Lyleʹs post‐arrest and 

proffer statements, and the recorded call Van Praagh made to his father while 



                                         12 
              
                                                                                       

incarcerated.  Van Praagh called one witness who testified about the 

circumstances of Van Praaghʹs March 31, 2014 arrest.  Lyle did not put on a case.   

             During his opening statement, Lyleʹs counsel stated that ʺ[Lyle] 

obtained, bought, borrowed, was given methamphetamine for his own use.  

Where we dispute is the idea that he was a dealer.ʺ  Tr. 28.  Later that day, the 

government submitted a letter brief, asserting that Lyleʹs counselʹs argument that 

Lyle was not a dealer opened the door to Lyleʹs proffer statements about 

distributing drugs with Van Praagh.  

             Lyleʹs statements to law enforcement were admitted in two contexts.  

First, the district court allowed testimony regarding Lyleʹs December 12, 2013 

post‐arrest statements to law enforcement to be admitted only as against him, 

prohibiting mention of Van Praagh.  Van Praagh did not object to the redacted 

testimony.  Government witnesses testified that Lyle admitted that an 

ʺindividualʺ for whom he worked as a ʺrunnerʺ ʺasked him to hold something for 

himʺ in the trunk of the rental car, which Lyle ʺpresumed . . . to be drugsʺ 

because Lyle knew ʺ[t]hat individual along with another individualʺ distributed 

ʺlarge quantities of crystal meth in the New York area.ʺ  Tr. 435, 534.  Lyle was 

friends ʺ[m]ore so with the individual that had not placed the drugs in the trunk. 



                                         13 
              
                                                                                         

. . .  He said that he began as friends, and eventually he began working with that 

individualʺ ‐‐ the ʺindividual who was in chargeʺ‐‐ ʺassisting him in delivering 

. . . methamphetamine to that individualʹs customers.ʺ  Tr. 435‐36.  Lyle told law 

enforcement that the individuals for whom he was working as a runner had a 

source of supply in Arizona named either Brendan or Brandon.  Lyle also gave 

law enforcement ʺa few namesʺ of other people in the New York area who 

distributed methamphetamine, including the names of three competitor drug 

dealers.  Tr. 436.  On cross‐examination, Lyleʹs attorney elicited testimony that, 

during the post‐arrest interview, Lyle ʺgave names of people during the 

conversation,ʺ one of which was Brandon or Brendan.  Tr. 448.   

             Second, toward the close of the governmentʹs case, the district court 

ruled ‐‐ over Lyleʹs objection ‐‐ that Lyleʹs proffer statements were admissible, 

but again prohibited mention of Van Praagh.  Van Praagh did not object.  The 

government witness then testified that Lyle admitted he had ʺfirst become 

involved in methamphetamineʺ in 2012 through ʺsomeoneʺ he ʺknew . . . from 

work.ʺ  Tr. 517‐18.  Lyle observed ʺthat person . . . using and distributing crystal 

methamphetamine.ʺ  Tr. 518.  Lyle ʺbegan distributing small packagesʺ for that 

person and ʺaccompanying that person on deals as well as picking up crystal 



                                         14 
              
                                                                                         

methamphetamine.ʺ  Id.  Lyle admitted that ʺhe accompanied this person . . . [on] 

between 30 to 50 occasions.  And that at one point they had gone to a library in 

the New York City area . . . to pick up crystal methamphetamine.ʺ  Id.  Lyle said 

the methamphetamine supplier was in Arizona.   

             On cross‐examination, Lyleʹs attorney elicited from the witness that 

ʺ[Lyle] actually g[a]ve real names of peopleʺ during his proffer session, and 

provided ʺsome names of people whose last names he didnʹt know.ʺ  Tr. 524.  

These names included ʺZaron,ʺ ʺTed,ʺ ʺBob,ʺ and ʺJoe.ʺ  Tr. at 525. 

             At the close of trial, the district court instructed the jury, in pertinent 

part:  ʺThere has been evidence that Mr. Lyle made statements to law 

enforcement authorities . . . .  I want to let you know that . . . Mr. Lyleʹs statement 

about his own conduct may not be considered or discussed by you with regard 

to Mr. Van Praagh.ʺ  Tr. 713. 

             On October 20, 2014, the jury found the defendants guilty on all 

counts.  On March 25, 2015, the district court sentenced Lyle principally to the 

statutory mandatory minimum of 120 monthsʹ imprisonment and, on April 2, 

2015, the district court sentenced Van Praagh principally to 144 monthsʹ 

imprisonment.  In imposing a higher sentence on Van Praagh, the district court 



                                          15 
              
                                                                                         

concluded that ʺVan Praagh had a higher role, more important role.  He dealt in 

more drugs than did Mr. Lyle.ʺ  Van Praagh App. 62. 

             These appeals followed. 

                                   DISCUSSION 

             Six issues are presented: (1) whether Lyle had a reasonable 

expectation of privacy in the rental car; (2) the interpretation of Lyleʹs proﬀer 

agreement; (3) the suﬃciency of the redactions to Lyleʹs proﬀer statements; 

(4) the admissibility of Lyleʹs New Jersey arrest; (5) the suﬃciency of the 

conspiracy evidence against Van Praagh; and (6) the reasonableness of Van 

Praaghʹs sentence.  We address each issue in turn. 

I.    Reasonable Expectation of Privacy in Rental Car 

             We review a district courtʹs ruling on a suppression motion for clear 

error as to factual findings, ʺgiving special deference to findings that are based 

on determinations of witness credibility,ʺ and de novo as to questions of law.   

United States v. Hussain, 835 F.3d 307, 312‐13 (2d Cir. 2016) (quoting United States 

v. Lucky, 569 F.3d 101, 106 (2d Cir. 2009)).  We conclude that Lyleʹs motion was 

properly denied.  Because we find that Lyle had no reasonable expectation of 




                                          16 
              
                                                                                         

privacy in the rental car, we do not need to address the legality of the inventory 

search. 

      A.      Applicable Law 

              The Fourth Amendment guarantees citizens the ʺright . . . to be 

secure in their . . . effects, against unreasonable searches and seizures.ʺ  U.S. 

Const. amend. IV.  To prove that a search violated the Fourth Amendment, ʺan 

accused must show that he had a legitimate expectation of privacy in a searched 

place or item.ʺ  United States v. Rahme, 813 F.2d 31, 34 (2d Cir. 1987) (citing 

Rawlings v. Kentucky, 448 U.S. 98, 104 (1980)).  The person challenging the search 

must demonstrate a subjective expectation of privacy in the place searched, and 

that expectation must be objectively reasonable.  United States v. Paulino, 850 F.2d 

93, 97 (2d Cir. 1988). 

              We have not addressed the question of whether an unauthorized 

driver of a rental car has a reasonable expectation of privacy in the car.  This 

question has divided the various circuit courts, resulting in at least three 

responses. 

              The majority of circuits that have considered this question have 

concluded that an unauthorized driver of a rental car lacks a legitimate 



                                          17 
               
                                                                                            

expectation of privacy in the car absent extraordinary circumstances.  See United 

States v. Kennedy, 638 F.3d 159, 165 (3d Cir. 2011) (ʺ[A]s a general rule, the driver 

of a rental car who has been [l]ent the car by the renter, but who is not listed on 

the rental agreement as an authorized driver, lacks a legitimate expectation of 

privacy in the car unless there exist extraordinary circumstances suggesting an 

expectation of privacy.ʺ); United States v. Seeley, 331 F.3d 471, 472 (5th Cir. 2003) 

(per curiam) (finding no plain error in district courtʹs holding that defendant 

ʺlacked standing to challenge the search of the rental car, as he (the sole occupant 

of the car) was not the renter or an authorized driverʺ (citing United States v. 

Boruff, 909 F.2d 111, 117 (5th Cir. 1990))); United States v. Wellons, 32 F.3d 117, 119 

(4th Cir. 1994) (ʺ[A]ppellant, as an unauthorized driver of the rented car, had no 

legitimate privacy interest in the car and, therefore, the search of which he 

complains cannot have violated his Fourth Amendment rights.ʺ); United States v. 

Obregon, 748 F.2d 1371, 1373, 1375 (10th Cir. 1984) (holding that district court was 

not ʺclearly erroneous in finding that [defendant] did not have a legitimate 

expectation of privacy in the [rental] car he was driving,ʺ where defendantʹs 

name was not on car rental contract). 




                                          18 
              
                                                                                            

             The Sixth Circuit has taken a slightly different ‐‐ more fact‐based ‐‐ 

approach.  It has acknowledged ʺthat as a general rule, an unauthorized driver of 

a rental vehicle does not have a legitimate expectation of privacy in the vehicle, 

and therefore does not have standing to contest the legality of a search of the 

vehicle,ʺ but it has refused ʺto adopt a bright line test . . . based solely on whether 

the driver of a rental vehicle is listed on the rental agreement as an authorized 

driver.ʺ  United States v. Smith, 263 F.3d 571, 586 (6th Cir. 2001).  Rather, the Sixth 

Circuit considers whether the unauthorized driver ʺhad a legitimate expectation 

of privacy which was reasonable in light of all the surrounding circumstances.ʺ  

Id. at 586.  In Smith, the court concluded that the unauthorized driver of a rental 

car had a legitimate expectation of privacy in a rented vehicle because (1) he was 

married to authorized driver, (2) had the renterʹs permission to use the car, 

(3) was himself a licensed driver, (4) ʺwas able to present the rental agreement 

and provided the officer with sufficient information regarding the vehicle,ʺ and 

(5) had himself paid for the rental car.  Id.   

             Finally, the Eighth and Ninth Circuits have held that an 

unauthorized driver has a reasonable expectation of privacy in a rental car if the 

authorized driver gave him or her permission to use the car.  United States v. 



                                            19 
              
                                                                                           

Thomas, 447 F.3d 1191, 1198‐99 (9th Cir. 2006) (ʺ[W]e cannot base constitutional 

standing entirely on a rental agreement to which the unauthorized driver was 

not a party and may not capture the nature of the unauthorized driverʹs use of 

the car.  Rather, an unauthorized driver who received permission to use a rental 

car and has joint authority over the car may challenge the search to the same 

extent as the authorized renter.ʺ (internal citation omitted)); United States v. Best, 

135 F.3d 1223, 1225 (8th Cir. 1998) (ʺIf [authorized driver] had granted 

[unauthorized driver] permission to use the [rented] automobile, [unauthorized 

driver] would have a privacy interest giving rise to standing.ʺ). 

      B.     Application 

             We do not need to reach the question of whether an unauthorized 

driver of a rental car ever has a reasonable expectation of privacy in the car, 

because Lyle was not just an unauthorized driver, but an unlicensed one.  

Accordingly, Lyleʹs use of the rental car was both unauthorized and unlawful.  

See N.Y. Vehicle & Traffic Law § 511 (prohibiting operating a car without a valid 

license).  Lyle should not have been driving any car because his license was 

suspended, and a rental company with knowledge of the relevant facts certainly 

would not have given him permission to drive its car nor allowed a renter to do 



                                          20 
              
                                                                                           

so.  Under these circumstances, Lyle did not have a reasonable expectation of 

privacy in the rental car.  See United States v. Haywood, 324 F.3d 514, 516 (7th Cir. 

2003) (declining to resolve circuit split over whether unauthorized driver had 

reasonable expectation of privacy in rental car, because unauthorized driver also 

had suspended license and the combination resulted in no reasonable 

expectation of privacy); cf. United States v. Tropiano, 50 F.3d 157, 161 (2d Cir. 1995) 

(ʺ[W]e think it obvious that a defendant who knowingly possesses a stolen car 

has no legitimate expectation of privacy in the car.ʺ); United States v. Ponce, 947 

F.2d 646, 649 (2d Cir. 1991) (ʺTo mount a challenge to a search of a vehicle, 

defendants must show, among other things, a legitimate basis for being in it, 

such as permission from the owner.ʺ). 

              Our decision in United States v. Smith, 621 F.2d 483 (2d Cir. 1980), is 

instructive.  There, we held that Smith had no legitimate expectation of privacy 

in the trunk of a rental car, despite the fact that he was in the driverʹs seat of the 

car when he was stopped by law enforcement.   Id. at 485, 487.  Like Lyle, Smith 

ʺhad no driverʹs license and the car was registered in anotherʹs name.ʺ  Id. at 487.  

Also like Lyle, Smith ʺmade no showing that he had any legitimate basis for 

being in the car at all.ʺ  Id. 



                                           21 
               
                                                                                            

             Lyleʹs reliance on the Sixth Circuitʹs decision in Smith, 263 F.3d at 

586, is misplaced.  Smith presented unique facts.  Specifically, Smith was not only 

the husband of the renter, but he also ʺhad a business relationship with the rental 

companyʺ because he had ʺcalled the rental company to reserve the rental 

vehicle,ʺ ʺwas given a reservation number,ʺ and ʺprovided the company with his 

credit card number, and that credit card was subsequently billed for the rental of 

the vehicle.ʺ  Id.  In light of these facts, the Sixth Circuit determined that ʺSmith 

was the de facto renter of the vehicleʺ and that, therefore, he had a legitimate 

expectation of privacy in the rental car.  Id. at 586‐87.  Lyle was not the de facto 

renter of the car at issue here.  Moreover, the Sixth Circuit also noted that Smith 

was a licensed driver.  Id. at 586 (ʺSmith was a licensed driver . . . .  Therefore, it 

was not illegal for Smith [to] drive the vehicle.ʺ).  For these reasons, Smith is 

distinguishable. 

             Accordingly, Lyle lacked a reasonable expectation of privacy in the 

rental car, and the district court did not err in denying his motion to suppress. 




                                           22 
              
                                                                                         

II.   The Proﬀer Agreement Waiver 

             We review the district courtʹs interpretation of the scope of a proffer 

agreement waiver de novo and its evidentiary rulings for abuse of discretion.  

Rosemond, 841 F.3d at 107. 

      A.     Applicable Law 

             Ordinarily, a ʺstatement made during plea discussions with an 

attorney for the prosecuting authorityʺ that does not result in a guilty plea is not 

admissible against the defendant who made the statement.  Fed. R. Evid. 

410(a)(4).  The protections provided by Rule 410, however, can be waived, 

including in a proffer agreement with the government, provided that such 

waiver is knowing and voluntary.  Rosemond, 841 F.3d at 107; United States v. 

Velez, 354 F.3d 190, 194‐95 (2d Cir. 2004). 

             To determine whether a proffer agreementʹs waiver provision 

applies, we ask first whether the defendant has offered any evidence or made a 

factual assertion that would trigger the Rule 410 waiver, and, ʺif so, whether the 

proffer statement ʹfairly rebut[s]ʹ the fact asserted or evidence offered or elicited.ʺ  

Rosemond, 841 F.3d at 107.  If the waiver has been triggered and the proffer 




                                          23 
              
                                                                                         

statement properly rebuts the assertion triggering the waiver, the government 

may offer the proffer statement.  Id.   

             In Rosemond, we gave examples of factual assertions that will trigger 

the proffer waiver, including ʺasserting, in an opening statement, that someone 

other than the defendant was the real perpetrator of the crime,ʺ id. at 109 (citing 

United States v. Barrow, 400 F.3d 109, 114, 119 (2d Cir. 2005)), and ʺarguing that a 

shooting was ʹan intended kidnapping gone wrong,ʹ when the defendant 

admitted in a proffer session that the shooting was ʹan intentional murder,ʹʺ id. at 

110 (quoting United States v. Gomez, 210 F. Supp. 2d 465, 472 (S.D.N.Y. 2002)). 

      B.     Application 

             The district court properly held that the waiver was triggered by 

Lyleʹs counselʹs statement during opening argument that ʺwe dispute [] the idea 

that [Lyle] was a dealer.ʺ  Tr. 28.  Lyleʹs proffer agreement contained a waiver 

that allowed his statements to come in ʺto rebut any evidence or arguments 

offered by or on behalf of [Lyle].ʺ  Lyle App. 36.   

             As this Court has recognized, a defense argument does not trigger a 

waiver if it ʺsimply challenge[s] the sufficiency of government proof on [the] 

elements.ʺ  Barrow, 400 F.3d at 119.  But ʺa statement of fact in a defense opening, 

such as [a] statement . . . unequivocally identifying [someone other than 
                                           24 
              
                                                                                        

defendant] as the real perpetrator of the charged crimes,ʺ is a factual assertion 

that would trigger a waiver provision.  Id.  Here, defense counsel did not ascribe 

the charged crime to someone else, but he did more than challenge the 

sufficiency of the governmentʹs proof.  Rather than argue that the government 

would not adduce credible evidence that Lyle was a drug dealer, counsel 

disputed the very idea that Lyle was a dealer.  This is the functional equivalent of 

an affirmative statement that Lyle, in fact, did not deal methamphetamine.  This 

assertion was belied by Lyleʹs proffer admissions and, thus, triggered the waiver 

provision in the proffer agreement. 

             Lyleʹs proffer statements fairly rebut his counselʹs opening argument 

that Lyle was not a dealer.  The proffer statements at issue included that (1) Lyle 

repeatedly distributed ʺsmall packagesʺ of methamphetamine; (2) Lyle 

accompanied another person to obtain and deliver methamphetamine; and 

(3) Lyle knew the location of the methamphetamine supplier.  Taken together, 

these statements imply participation in a drug distribution operation and thus 

fairly rebut Lyleʹs counselʹs argument in his opening statement that Lyle was a 

mere user of methamphetamine and not a dealer.  See Barrow, 400 F.3d at 120‐21 

(emphasizing that ʺproper rebuttal is not limited to direct contradictionʺ but 



                                         25 
              
                                                                                         

ʺencompasses any evidence that the trial judge concludes fairly counters and 

casts doubt on the truthfulness of factual assertions advanced, whether directly 

or implicitly, by an adversaryʺ). 

             Hence, we conclude that the district court did not abuse its 

discretion in admitting Lyleʹs proffer statements. 

III.   The Admission of Lyleʹs Redacted Statements 

       A.    Applicable Law 

             In Bruton v. United States, 391 U.S. 123, 135‐36 (1968), the Supreme 

Court held that admission of a non‐testifying co‐defendantʹs confession naming 

the defendant as a perpetrator at their joint trial violates the latterʹs Sixth 

Amendment right to cross‐examination.  The Court later made clear that a non‐

obvious redaction of a co‐defendantʹs confession to eliminate any references to 

the defendant will eliminate any Bruton problem.  See Gray v. Maryland, 523 U.S. 

185, 195‐97 (1998); Richardson v. Marsh, 481 U.S. 200, 208‐09 (1987). 

             We have consistently held that the introduction of a co‐defendantʹs 

confession with the defendantʹs name replaced by a neutral noun or pronoun 

does not violate Bruton.  See, e.g., United States v. Jass, 569 F.3d 47, 58 (2d Cir. 

2009) (noting that operative questions when evaluating Bruton claim are ʺ(1) did 



                                            26 
              
                                                                                            

the redacted statement give any indication to the jury that the original statement 

contained actual names, and (2) did the statement standing alone otherwise 

connect co‐defendants to the crimesʺ (internal quotation marks and ellipsis 

omitted)).  In United States v. Tutino, 883 F.2d 1125 (2d Cir. 1989), for example, we 

affirmed a conviction based in part on a co‐defendantʹs statement that was 

redacted to reference ʺothers,ʺ ʺother people,ʺ and ʺanother person.ʺ  Id. at 1135. 

             To determine whether a redaction is sufficient under Bruton, we 

view the redacted statement separate and apart from any other evidence 

admitted at trial.  Id. (citing United States v. Wilkinson, 754 F.2d 1427, 1435 (2d Cir. 

1985)); see also United States v. Williams, 936 F.2d 698, 700‐01 (2d Cir. 1991) (ʺ[T]he 

appropriate analysis to be used when applying the Bruton rule requires that we 

view the redacted confession in isolation from the other evidence introduced at 

trial.  If the confession, when so viewed, does not incriminate the defendant, then 

it may be admitted with a proper limiting instruction even though other 

evidence in the case indicates that the neutral pronoun is in fact a reference to the 

defendant.ʺ). 

      B.     Application 

             Van Praagh contends that his constitutional rights were violated by 

the admission of Lyleʹs redacted proffer and post‐arrest statements.  We 
                                           27 
              
                                                                                               

ordinarily review evidentiary rulings for abuse of discretion; however, Van 

Praagh did not object to the introduction of the redacted statements at trial, and 

so we review the admission of this evidence for plain error.  See United States v. 

Pierce, 785 F.3d 832, 840 (2d Cir.), cert. denied, 136 S. Ct. 172 (2015).2 

              The redacted statements did not violate Bruton.  The neutral terms 

ʺindividualʺ and ʺperson,ʺ which were substituted for proper names with the 

exception of that of a supplier ‐‐ ʺBrendan or Brandon,ʺ Tr. 436, 534 ‐‐ were not so 

obvious as to indicate to the jury that the original statements contained actual 

names.  This was an ongoing criminal enterprise where many people were 

involved and the government introduced evidence of methamphetamine dealing 

by several people.  Thus, the substitutions alone did not necessarily identify Van 

Praagh.  Further, Lyleʹs redacted statements sounded sufficiently natural.  For 

instance, he admitted that he had ʺfirst become involved in methamphetamineʺ 

through ʺsomeoneʺ he ʺknew . . . from work,ʺ Tr. 517‐18, and that the individual 

for whom he worked as a ʺrunnerʺ ʺasked him to hold something for himʺ in the 
                                                            
              2 Van Praagh contends that his Bruton argument was preserved by his 
counselʹs objection to the admission of Lyleʹs unredacted statements and by Lyleʹs 
counselʹs objection to the redacted statements.  Admission of unredacted statements, 
however, is a different and independent issue, and Van Praagh cites no authority 
suggesting that one partyʹs counsel may preserve another partyʹs claim of error when 
the other partyʹs counsel fails timely to join in the objection.  Accordingly, plain error 
review applies. 
                                                               28 
               
                                                                                        

trunk of the rental car.  Tr. 435, 534.  Because such statements ʺmight actually 

have been said by a person admitting his own culpability in the charged 

conspiracy while shielding the specific identity of his confederate,ʺ they do not 

violate Bruton.  Jass, 569 F.3d at 62.  Nor did the redacted statements, viewed in 

isolation, contain any information indicating that Van Praagh was the 

ʺindividualʺ in question, let alone information that would ʺimmediately 

inculpateʺ him.  Id. at 61 (internal quotation marks omitted). 

             Van Praagh relies on United States v. Taylor, 745 F.3d 15 (2d Cir. 

2014), to support his contention that the redactions violated Bruton, but Taylor is 

distinguishable.  Taylor involved a single robbery of a drug store by four people.  

Id. at 20‐21.  One of the four, Luana Miller, became a cooperating witness, and 

another, Curtis Taylor, gave post‐arrest confessions.  Id.  At the trial of Taylor 

and the two other co‐defendants, the trial court admitted Taylorʹs post‐arrest 

confessions but required their redaction to omit identifications of his two co‐

defendants.  In the portions of the confessions that were admitted, Millerʹs name 

was mentioned but the names of the two co‐defendants were replaced with ʺtwo 

other individuals,ʺ ʺthe person,ʺ and ʺthe driver.ʺ  Id. at 29.  We determined that 

in this circumstance the redactions were so obvious as to violate Bruton.  Our 



                                          29 
              
                                                                                            

reasoning was as follows.  First, Millerʹs name was used throughout and, ʺ[i]f 

Taylor had been trying to avoid naming his confederates, he would not have 

identified one of them ‐‐ Miller ‐‐ in the very phrase in which the names of the 

other confederates are omitted.ʺ  Id.  Second, the wording of the redacted 

statements, i.e., ʺ[t]he robbery was the idea of the person who waited with Luana 

Miller and Taylor at the gas station,ʺ was stilted and unnatural.  Id.  Third, in this 

context, the ʺreference to ʹtwo other individualsʹ [was] suspiciously closer to the 

speech of a prosecutor than that of a perpetrator.ʺ  Id.  On the basis of these 

factors, we determined that it was obvious that names had been omitted from the 

statements and, therefore, ʺthe choice of implied identity [was] narrow.  The 

unnamed persons correspond[ed] by number (two) and by role to the pair of co‐

defendants . . . [and] [t]he jury could immediately infer, on the evidence of the 

redacted confession alone, that Taylor had likely named the co‐defendants.ʺ  Id.     

             This case is unlike Taylor.  First, Lyleʹs statements referred to multiple 

people ‐‐ not only one unnamed person to correspond to the one co‐defendant, 

Van Praagh.  This did not present the necessary process‐of‐elimination problem 

that left the juryʹs ʺchoice of implied identity narrowʺ as in Taylor.  Id.  Second, in 

addition to Van Praaghʹs methamphetamine dealing, the government introduced 



                                          30 
              
                                                                                         

evidence of methamphetamine dealing by its two cooperating witnesses ‐‐ 

Tarantino and Hodges ‐‐ as well as several others.  Because Lyleʹs statements did 

not reference by name those cooperating witnesses, the jury could reasonably 

have inferred that they were the ʺother personsʺ Lyle was referring to in his 

redacted statements.  Third, Lyleʹs statements referred to people involved in a 

conspiracy to engage in ongoing criminal conduct, not a single criminal act like in 

Taylor.  For all of these reasons, Taylor is inapposite. 

             We also note that the district court here gave a limiting instruction.  

See Taylor, 745 F.3d at 28 (ʺIt matters that the district court gave limiting 

instructionsʺ because ʺ[w]e normally assume that jurors follow limiting 

instructionsʺ).  The district court specifically instructed the jury that ʺLyleʹs 

statement about his own conduct may not be considered or discussed by you 

with regard to Mr. Van Praagh.ʺ  Tr. 713. 

             Finally, Van Praaghʹs constitutional rights were not violated by 

Lyleʹs counsel eliciting testimony on cross‐examination that his clientʹs 

statements had been redacted for presentation at trial and that his client had 

indeed provided actual names in his proffer and post‐arrest statements.  Again, 

because Van Praagh did not object during Lyleʹs attorneyʹs cross‐examination, 



                                           31 
              
                                                                                       

we review for plain error.  In urging error, Van Praagh relies on Gray v. 

Maryland, 523 U.S. 185 (holding that ʺconsidered as a class, redactions that . . . 

notify the jury that a name has been deletedʺ violated the Confrontation Clause).  

But Grayʹs focus was on the inadequacy of the governmentʹs redaction.  Van 

Praagh can point to no case plainly identifying Bruton error when a defendant, 

whose post‐arrest statements are being offered against him, elicits the fact of 

redaction, or elicits parts of the redacted statement. 

             Van Praagh fails to show plain error here.  First, his case is 

distinguishable from Gray in that, there, the redaction inadequacy was 

attributable to the prosecution.  In any event, Van Praagh cannot satisfy the 

prejudice prong of plain error because in his case the redacted statements 

referred to multiple ʺindividuals,ʺ which means the revelation could not have 

been immediately inculpatory.  See Jass, 569 F.3d at 61. 

             Further, during cross‐examination, Lyleʹs attorney elicited from the 

same witness several of the names that Lyle mentioned during his post‐arrest 

and proffer statements, including ʺZaron,ʺ ʺTed,ʺ ʺBob,ʺ and ʺJoe.ʺ  Tr. 525.  In 

our view, that testimony made it less, not more, obvious to the jury that Lyle had 

also mentioned Van Praagh.  Van Praaghʹs name was not mentioned at all, and 



                                          32 
              
                                                                                       

Lyleʹs counselʹs elicitation of other names suggested that the ʺother personsʺ 

mentioned were the individuals whose names Lyleʹs counsel elicited, not Van 

Praagh.  For all of these reasons, the admission of Lyleʹs redacted statements was 

not plainly erroneous.      

IV.   Admissibility of Lyleʹs New Jersey Arrest 

             We review a district courtʹs evidentiary rulings for abuse of 

discretion, which we will find only if the district court ʺacted arbitrarily and 

irrationally.ʺ  United States v. Greer, 631 F.3d 608, 614 (2d Cir. 2011) (quoting 

United States v. Garcia, 291 F.3d 127, 136 (2d Cir. 2002)). 

      A.     Applicable Law 

             Federal Rule of Evidence 404(b) provides:  

      Evidence of a crime, wrong, or other act is not admissible to prove a 
      personʹs character in order to show that on a particular occasion the 
      person acted in accordance with the character. 
       
Fed. R. Evid. 404(b).  ʺThe Second Circuitʹs ʹinclusionary ruleʹ allows the 

admission of such evidence ʹfor any purpose other than to show a defendantʹs 

criminal propensity, as long as the evidence is relevant and satisfies the 

probative‐prejudice balancing test of Rule 403 of the Federal Rules of Evidence.ʹʺ  




                                           33 
              
                                                                                         

Greer, 631 F.3d at 614 (quoting United States v. Inserra, 34 F.3d 83, 89 (2d Cir. 

1994)). 

             Not all evidence of uncharged misconduct, however, is prohibited 

by Rule 404(b).  Rather, 

      [E]vidence of uncharged criminal activity is not considered other 
      crimes evidence . . . if it arose out of the same transaction or series of 
      transactions as the charged offense, if it is inextricably intertwined 
      with the evidence regarding the charged offense, or if it is necessary 
      to complete the story of the crime on trial. 
       
United States v. Carboni, 204 F.3d 39, 44 (2d Cir. 2000) (internal quotation marks 

omitted); see also Inserra, 34 F.3d at 89 (ʺ[E]vidence of other bad acts may be 

admitted to provide the jury with the complete story of the crimes charged by 

demonstrating the context of certain events relevant to the charged offense.ʺ). 

      B.     Application 

             The district court did not abuse its discretion in admitting the 

evidence seized during the New Jersey arrest in January 2014.  First, that 

evidence was not barred by Rule 404(b) because the arrest ʺarose out of the same 

transaction or series of transactions as the charged offense.ʺ  Carboni, 204 F.3d at 

44.  Specifically, as discussed above, Lyle argued at trial that he was only a 

methamphetamine user ‐‐ not a dealer.  The government rebutted that argument 



                                          34 
              
                                                                                          

with evidence of Lyleʹs New Jersey arrest.  In summation, the government 

argued: 

       14 or 15 grams [of methamphetamine] is still many hundreds, if not 
       thousands, of dollars of meth. . . .  Also, you know what else was in 
       that room?  A dozen baggies, a scale, $3,000 in cash.  He was not 
       weighing out meth for his own personal use.  That was meth he was 
       going to sell. 
        
Tr. 629.  In other words, the evidence seized pursuant to the New Jersey arrest 

was not evidence of other crimes; it was evidence of the very crime charged in 

count one of the indictment, a conspiracy involving Lyle, Van Praagh, and others 

to distribute methamphetamine from in or about December 2012 through in or 

about January 2014.  Accordingly, evidence of the New Jersey arrest was 

admissible as direct proof of the methamphetamine distribution conspiracy. 

             Second, and in any event, the evidence of the New Jersey arrest fits 

within the Rule 404(b) inclusionary rule because it shows Lyleʹs knowledge and 

intent regarding the contents of the rental car.  Because Lyle argued throughout 

trial that he did not know what was in the trunk of the rental car, his knowledge 

and intent were at issue.  United States v. Ramirez, 894 F.2d 565, 568 (2d Cir. 1990) 

(ʺWhen the defendant disavows awareness that a crime was being perpetrated, 

and the government bears the burden of proving the defendantʹs knowing 



                                          35 
              
                                                                                         

possession as an element of the crime, knowledge is properly put in issue.ʺ).  The 

fact that Lyle was in possession of 14‐15 grams of methamphetamine and tools of 

the drug trade less than a month after he was arrested with the rental car is 

probative of his knowledge and intent regarding the contents of the rental car.  In 

addition, the probative value of this evidence was not ʺsubstantially outweighedʺ 

by the risk of unfair prejudice as it ʺdid not involve conduct any more 

sensational or disturbing than the crimes with which [Lyle was] charged.ʺ  United 

States v. Pitre, 960 F.2d 1112, 1120 (2d Cir. 1992) (quoting United States v. Roldan‐

Zapata, 916 F.2d 795, 804 (2d Cir. 1990)).  Accordingly, the district court acted 

well within its discretion in finding that the probative value of the evidence 

outweighed the threat of unfair prejudice. 

V.    Suﬃciency of the Conspiracy Evidence 

             We review Van Praaghʹs challenge to whether the evidence was 

sufficient to support his conspiracy conviction de novo, ʺview[ing] the evidence in 

the light most favorable to the government, crediting every inference that could 

have been drawn in the governmentʹs favor, and deferring to the juryʹs 

assessment of witness credibility and its assessment of the weight of the 

evidence.ʺ  Rosemond, 841 F.3d at 113 (quoting United States v. Coplan, 703 F.3d 46, 



                                          36 
              
                                                                                          

62 (2d Cir. 2012)).  We must affirm if ʺany rational trier of fact could have found 

the essential elements of the crime beyond a reasonable doubt.ʺ  Id. (quoting 

United States v. Vernace, 811 F.3d 609, 615 (2d Cir. 2016)). 

             The crux of a conspiracy is an agreement between two or more 

persons to join together to accomplish something illegal.  United States v. Parker, 

554 F.3d 230, 234 (2d Cir. 2009) (ʺTo prove a conspiracy, the evidence must show 

that ʹtwo or more persons agreed to participate in a joint venture intended to 

commit an unlawful act.ʹʺ (quoting United States v. Desimone, 119 F.3d 217, 223 

(2d Cir. 1997))).  We have recognized a ʺnarrow exceptionʺ to the conspiracy rule 

for a transaction between a buyer and seller of drugs.  Id.  Under this exception, 

ʺthe existence of a buyer‐seller relationship does not itself establish a conspiracy; 

however, where there is additional evidence showing an agreement to join 

together to accomplish an objective beyond the sale transaction, the evidence 

may support a finding that the parties intentionally participated in a conspiracy.ʺ  

United States v. Hawkins, 547 F.3d 66, 72 (2d Cir. 2008); see also United States v. 

Rojas, 617 F.3d 669, 674 (2d Cir. 2010) (ʺ[T]he exception does not protect either the 

seller or buyer from a charge that they conspired together to transfer drugs if the 

evidence supports a finding that they shared a conspiratorial purpose to advance 



                                           37 
              
                                                                                       

other transfers, whether by the seller or by the buyer.ʺ (alteration and internal 

quotation marks omitted)).  The question thus becomes ʺwhether the evidence in 

its totality suffices to permit a jury to find beyond a reasonable doubt that the 

defendant was not merely a buyer or seller of narcotics, but rather that the 

defendant knowingly and intentionally participated in the narcotics‐distribution 

conspiracy by agreeing to accomplish its illegal objective beyond the mere 

purchase or sale.ʺ  Hawkins, 547 F.3d at 73‐74.   

             Van Praagh did not request a buyer‐seller instruction at trial and so 

we review for plain error.  Pierce, 785 F.3d at 840.  The district court did not 

plainly err in failing to give a buyer‐seller instruction because the government 

presented ample evidence of a narcotics conspiracy beyond a buyer‐seller 

relationship between Van Praagh and Lyle. 

             First, Van Praagh sold methamphetamine not just to Lyle, but to 

others.  Indeed, he received weekly shipments of methamphetamine, which he 

then sold to others.  With assistance from Tarantino, he regularly sold 

methamphetamine out of his apartment in Queens as well as out of hotels, and 

he made deliveries to ʺ[p]robably 50ʺ customers.  Tr. 124.  




                                          38 
              
                                                                                          

             Second, the quantity of drugs was consistent with a drug trafficking 

operation.  Tarantino testified that Lyle repeatedly purchased pound‐level 

quantities of methamphetamine at $19,000 to $25,000 per pound.  See United 

States v. Contreras, 249 F.3d 595, 600 (7th Cir. 2001) (noting that repeat sales 

suggest ʺmore than a transient relationship,ʺ but are ʺby themselvesʺ insufficient 

to support an inference of a conspiracy between the supplier and purchaser); see 

also United States v. Murray, 618 F.2d 892, 902 (2d Cir. 1980) (ʺ[O]ne who deals in 

large quantities of narcotics may be presumed to know that he is a part of a 

venture which extends beyond his individual participation.ʺ (quoting United 

States v. Magnano, 543 F.2d 431, 433‐34 (2d Cir. 1976)).   

             Accordingly, the district court did not plainly err in failing to sua 

sponte give a buyer‐seller instruction.  See United States v. Medina, 944 F.2d 60, 65‐

66 (2d Cir. 1991) (holding that the district court was not required to give a buyer‐

seller instruction ʺwhere . . . there is advanced planning among the alleged co‐

conspirators to deal in wholesale quantities of drugs obviously not intended for 

personal useʺ because ʺ[u]nder such circumstances, the participants in the 

transaction may be presumed to know that they are part of a broader 

conspiracyʺ). 



                                          39 
              
                                                                                          

VI.   Reasonableness of Van Praaghʹs Sentence 

             We review the substantive reasonableness of a sentence under a 

ʺdeferential abuse‐of‐discretion standard.ʺ  United States v. Aldeen, 792 F.3d 247, 

251 (2d Cir. 2015) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)).  The 

question is whether Van Praaghʹs below‐Guidelines sentence of 144 monthsʹ 

imprisonment ʺshock[s] the conscience,ʺ constitutes a ʺmanifest injustice,ʺ or is 

otherwise substantively unreasonable.  Id. at 255 (quoting United States v. Rigas, 

583 F.3d 108, 123 (2d Cir. 2009)); see also United States v. Perez‐Frias, 636 F.3d 39, 43 

(2d Cir. 2011) (per curiam) (ʺ[I]n the overwhelming majority of cases, a 

Guidelines sentence will fall comfortably within the broad range of sentences 

that would be reasonable in the particular circumstances.  It is therefore difficult 

to find that a below‐Guidelines sentence is unreasonable.ʺ (internal quotation 

marks and citation omitted)). 

             Van Praaghʹs below‐Guidelines sentence of 144 months was 

substantively reasonable.  The district court fully explained its reasoning.  It 

considered Van Praaghʹs ʺvery unhappy upbringing,ʺ and the ʺvery positive 

changeʺ that Van Praagh ʺseem[ed] to be undergoing.ʺ  Van Praagh App. 58‐59.  

The district court determined, however, that a 144‐month sentence was sufficient 



                                           40 
              
                                                                                        

but not greater than necessary because Van Praagh (1) had committed a ʺvery 

seriousʺ crime; (2) had a ʺlong history of drug dealingʺ and ʺplenty of 

opportunities to changeʺ; (3) clearly had been ʺin charge of dealing more drugs at 

a higher level than [Lyle]ʺ; and (4) had a ʺprior record suggest[ing] that he still 

continues to be a danger to the community.ʺ  Id. 

             Van Praaghʹs argument that, like Lyle, he should have been 

sentenced to the statutory mandatory minimum of 120 monthsʹ imprisonment is 

unavailing.  As the district court noted, Van Praagh had a ʺmore important roleʺ 

than Lyle.  See Van Praagh App. 62.  Van Praagh supplied Lyle with pound 

quantities of methamphetamine on multiple occasions.  Van Praagh had people 

working for him to make drug deliveries.  Moreover, Van Praaghʹs criminal 

history was clearly more serious than Lyleʹs.  Although neither man had 

previously served any jail time for his crimes, Van Praaghʹs previous convictions 

included crimes relating to methamphetamine, while Lyle had only a violation 

for marijuana possession twenty years prior to the instant offense conduct.  In 

these circumstances, we identify no abuse of the district courtʹs sentencing 

discretion and no merit in Van Praaghʹs claim that his sentence is substantively 

unreasonable. 



                                          41 
              
                                                                                          

                                  CONCLUSION 

             To summarize, we conclude as follows: 

             1.    Because Lyle was an unlicensed, as well as unauthorized, 

driver of the rental car, he had no reasonable expectation of privacy in that car, 

and the district court did not err in denying his motion to suppress. 

             2.    Lyleʹs counselʹs statement in his opening argument that ʺwe 

dispute [] the idea that [Lyle] was a dealer,ʺ Tr. 28, triggered the waiver in Lyleʹs 

proffer agreement, and the proffer statements, taken together, fairly rebutted his 

counselʹs argument that Lyle was a mere user of methamphetamine and not a 

dealer.   

             3.    The admission of Lyleʹs redacted proffer and post‐arrest 

statements in the defendantsʹ joint trial was not plainly erroneous because the 

statements substituted neutral terms for actual names and had no otherwise 

identifying information.  Further, the district court did not plainly err in allowing 

Lyleʹs counsel, without Van Praaghʹs objection, to elicit testimony that Lyleʹs 

statements had been redacted, that Lyle had provided actual names in his proffer 

and post‐arrest statements, and what several of those names were because those 




                                          42 
              
                                                                                        

disclosures did not prejudice Van Praagh and, indeed, made it less obvious to the 

jury that Lyle was referring to Van Praagh in his statements. 

            4.     The district court did not abuse its discretion in admitting the 

evidence seized during Lyleʹs New Jersey arrest because (a) it was direct 

evidence of the conspiracy charged in count one of the superseding indictment, 

and (b) even if it was not direct evidence, it was not ʺother crimes evidenceʺ 

prohibited by Federal Rule of Evidence 404(b) because it showed Lyleʹs 

knowledge and intent regarding the contents of the rental car on December 11, 

2013. 

            5.     The district court did not plainly err in failing to sua sponte 

give a buyer‐seller instruction to the jury because the government presented 

ample evidence of a narcotics conspiracy.  

            6.     Van Praaghʹs below‐Guidelines sentence of 144 monthsʹ 

imprisonment was substantively reasonable. 

            Accordingly, the judgments of the district court are AFFIRMED. 




                                         43